Appeal from a judgment of no cause of action entered on the verdict of a jury. Upon the trial a self-serving written statement by defendant was ■ received in evidence. This was error. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. Hill, P. J., Foster and Russell, JJ., concur; Heffernan and Brewster, JJ., dissent and vote.to affirm, upon the ground that defendant’s Exhibit D, admitted in evidence, was harmless error because essentially all of the statements therein contained were shown in evidence by statements in the report of the Bureau of Motor Vehicles as to the admission of which there was no error.